Kayla Moore worked as a Coach Counselor for Rite of Passage
                 (ROP) and signed a Coach Counselor Payroll Declaration. It provided for
                 an unpaid 8-hour "sleep[] period" in accordance with 29 C.F.R. § 785.22
                 (2012). 1 After Moore filed a wage complaint alleging ROP failed to pay her
                 for time worked, the Labor Commissioner held an administrative hearing
                 and ruled that Moore "worked" within the meaning of NRS 608.016 during
                 her sleep period, for which she should have been paid.
                             NRS 608.016 provides that "[am n employer shall pay to the
                 employee wages for each hour the employee works." NAC 608.115


                       'Section 785.22 provides:

                             (a) General. Where an employee is required to be
                             on duty for 24 hours or more, the employer and
                             the employee may agree to exclude bona fide meal
                             periods and a bona fide regularly scheduled
                             sleeping period of not more than 8 hours from
                             hours worked, provided adequate sleeping
                             facilities are furnished by the employer and the
                             employee can usually enjoy an uninterrupted
                             night's sleep. If sleeping period is of more than 8
                             hours, only 8 hours will be credited. Where no
                             expressed or implied agreement to the contrary is
                             present, the 8 hours of sleeping time and lunch
                             periods constitute hours worked.
                             (b) Interruptions of sleep. If the sleeping period is
                             interrupted by a call to duty, the interruption
                             must be counted as hours worked. If the period is
                             interrupted to such an extent that the employee
                             cannot get a reasonable night's sleep, the entire
                             period must be counted.            For enforcement
                             purposes, the Divisions have adopted the rule that
                             if the employee cannot get at least 5 hours' sleep
                             during the scheduled period the entire time is
                             working time.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    a
                   implements NRS 608.016 and states, "[a]n employer shall pay an
                   employee for all time worked by the employee at the direction of the
                   employer, including time worked by the employee that is outside the
                   scheduled hours of work of the employee." Before 2015, 2 the Nevada
                   Legislature did not define what constitutes "work[ ]" or address how to
                   determine whether time an employee spends sleeping on the employer's
                   premises at the employer's behest counts as hours worked. The Labor
                   Commissioner maintains that the statutory scheme entrusts the
                   determination of whether an employee "works" within the meaning of NRS
                   608.016 to his office to decide on a case-by-case basis. As Nevada law
                   provides little guidance on this issue, we turn to the federal courts'
                   interpretation of hours worked under the federal Fair Labor Standards
                   Act, 29 U.S.C. §§ 201-19 (2012). See Terry v. Sapphire Gentleman's Club,
                   130 Nev., Adv. Op. 87, 336 P.3d 951 (2014) (adopting the federal courts'




                         2 During this past legislative session, the Nevada Legislature passed
                   S.B. 146, 78th Leg. (Nev. 2015), amending NRS 608.016, effective July 1,
                   2015, to permit agreement respecting unpaid sleep time along much the
                   same lines as § 785.22.        See id.     After ordering and considering
                   supplemental briefs on the 2015 amendment to NRS 608.016, we conclude
                   that it is amendatory, not merely clarifying, and does not apply
                   retroactively. See Pike Cty. Fiscal Court v. Util. Mgmt. Grp., LLC,
                   S.W.3d , 2015 WL 3638198, at *5 (Ky. Ct. App. 2015) (stating that
                   statutory amendments that seek to clarify existing law may be applied
                   retroactively). Moore has a vested right to her wages and the Legislature
                   did not provide for the statute to apply retroactively. See Sandpointe
                   Apartments, LLC v. Eighth Judicial Dist. Court, 129 Nev., Adv. Op. 87,
                   313 P.3d 849, 859 (2013) ("If a statute affects vested rights, it may not
                   apply retroactively unless such intent is clearly manifested by the
                   Legislature."). This order therefore addresses the pre-amendment version
                   of NRS 608.016.

SUPREME COURT
          OF
      NEVADA
                                                        3
(0) 1 ,147A    e
                    "economic realities" test utilized under the FLSA to determine
                    employment under Nevada's minimum wage laws).
                                   The words "work" or "employment" in the FLSA are defined by
                    their common usage and mean "physical or mental exertion (whether
                    burdensome or not) controlled or required by the employer and pursued
                    necessarily and primarily for the benefit of the employer and his
                    business." Tenn. Coal, Iron &   R.R. Co. v. Muscoda Local No. 123, 321 U.S.
590, 598 (1944), superseded by statute, Portal to Portal Act, 29 U.S.C. §
                    251, as recognized in Integrity Staffing Sols., Inc. v. Busk,   574 U.S. ,
                    135 S. Ct. 513 (2014). Whether a certain employee "worked" as defined in
                    the FLSA is a factual determination made by the appropriate
                    administrator.     See Armour & Co. v. Wantock,   323 U.S. 126, 133 (1944)
                    (noting that whether time spent in idleness constitutes work "is a question
                    dependent upon all the circumstances of the case"); see also Skidmore v.
                    Swift & Co., 323 U.S. 134, 136-37 (1944) (providing that whether waiting
                    time is work time is a factual determination made in light of the Office of
                    Administrator's findings). 3


                          3 This court recognizes that Congress stated in the Portal to Portal
                    Act, 29 U.S.C. § 251 (2012), that the FLSA had "been interpreted judicially
                    in disregard of long-established customs, practices, and contracts between
                    employers and employees, thereby creating wholly unexpected liabilities,
                    immense in amount and retroactive in operation, upon employers." Id. at
                    § 251(a). However, the cases cited remain relevant because at the time
                    the Supreme Court was attempting to interpret provisions as indefinite in
                    their extreme generality as NRS 608.016. See Ibp, Inc. v. Alvarez, 546
U.S. 21, 28 (2005) ("Other than its express exceptions for travel to and
                    from the location of the employee's 'principal activity,' and for activities
                    that are preliminary or postliminary to that principal activity, the Portal-
                    to-Portal Act does not purport to change this Court's earlier descriptions of
                    the terms 'work' and 'workweek,' or to define the term 'workday.").


SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A    App0
                            Appellant argues that the Labor Commissioner should have
                drawn on 29 C.F.R. § 785.22 in interpreting NRS 608.016. But the federal
                regulation post-dates the cases just cited interpreting "work" and, at the
                time this dispute arose, no Nevada statute or regulation existed that
                paralleled 29 C.F.R. § 785.22. For the Labor Commissioner to have
                applied § 785.22, would have required his office to engage in ad hoc
                rulemaking, which Nevada's Administrative Procedure Act forbids.
                Compare S. Nev. Operating Eng'rs Contract Compliance Tr. v. Johnson,
                121 Nev. 523, 531, 119 P.3d 720, 726 (2005) (noting this court has refused
                to validate an agency's action in a contested case, where it is tantamount
                to ad hoc rulemaking), with NRS 233B.038(1)(a) (defining a regulation as
                "Fain agency rule, standard, directive or statement of general applicability
                which effectuates or interprets law or policy, or describes the organization,
                procedure or practice requirements of any agency"). Importing § 785.22
                into Nevada law would create, for the first time, the right to contract an
                unpaid sleep period out of hours worked, for certain employees.      See Gen.
                Motors Corp. v. Ruckelshaus, 742 F.2d 1561, 1565 (D.C. Cir. 1984) ("RN by
                its action the agency intends to create new law, rights or duties, the rule is
                properly considered to be a legislative rule."). Also, an employer would be
                required to fulfill certain duties to maintain the unpaid sleep period and
                where his employee's sleep period is interrupted.    See § 785.22. Thus, for
                the Commissioner to have adopted § 785.22 would have amounted to ad
                hoc rule-making, for it would have imposed a new contractual scheme with
                specific obligations on a large group of employers.       See State, Dep't of

                Taxation v. Chrysler Grp, LLC, 129 Nev., Adv. Op. 29, 300 P.3d 713, 717
                (2013) (defining a "statement of general applicability" as "a policy or rule
                that applies to multiple parties in a similar manner").

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) I947A
                              Though the determination of whether a certain block of time is
                 hours worked is highly factual, it is properly characterized as a mixed
                 question of law and fact. See Gen. Elec. Co. v. Porter, 208 F.2d 805, 814
                 (9th Cir. 1953) ("The ultimate determination of whether or not sleeping
                 time is work time presents a mixed question of law and fact"); Bell v.
                 Porter, 159 F.2d 117, 120 (7th Cir. 1946) (stating that the question of
                 whether sleep time constituted working time was a mixed question of law
                 and fact). Where mixed questions of law and fact are involved, an agency's
                 findings are "entitled to deference and should not be disturbed if the court
                 determines that they are supported by substantial evidence."     See Kolnik

                 v. Nev. Emp't Sec. Dep't, 112 Nev. 11, 16, 908 P.2d 726, 729 (1996).
                              The Position Description and Ms. Moore's testimony at the
                 hearing established that ROP required Ms. Moore to stay on its premises
                 during her sleep period in case an emergency arose. Additionally, Mr.
                 Wright, ROP's corporate human resources director, testified that this
                 requirement benefited ROP as it helped keep the youth safe and promoted
                 bonding between the children and Coach Counselor. Substantial evidence
                 thus supports the Labor Commissioner's determination that Ms. Moore
                 worked during her sleep period based on the definition of "work" in
                 Tennessee Coal, Iron & Railroad Co., 321 U.S. at 598. 4 Accordingly, we




                       4 We reject ROP's argument that NRS 608.016 cannot apply to a non-
                 Indian business located on Indian (federal) land. A state may assert its
                 authority over non-Indians on Indian land "only if not pre-empted by the
                 operation of federal law." New Mexico v. Mescalero Apache Tribe, 462 U.S.
324, 333 (1983). The FLSA does not preempt the application of Nevada
                 law here because our holding results in higher wages for Moore than she
                 would otherwise have under the FLSA. See 29 U.S.C. § 218(a) (2012).

SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    e
                                ORDER the judgment of the district court AFFIRMED.



                                                               , C.J.
                                          Hardesty


                            ar
                  Parraguirre
                                               •




                                                           Saitta



                  Gibbons




                  cc: Hon. Nathan Tod Young, District Judge
                       Littler Mendelson/Las Vegas
                       Kayla Moore
                       Attorney General/Las Vegas
                       Douglas County Clerk




SUPREME COURT
         OF
      NEVADA
                                                       7
( 01 1947A    e